Case: 13-31256      Document: 00512696624         Page: 1    Date Filed: 07/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31256
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS HARGES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-293-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Carlos Harges pleaded guilty, pursuant to a plea agreement, to failing to
register as a sex offender under the Sex Offender Registration and Notification
Act (SORNA). Prior to his guilty plea, Harges moved unsuccessfully to dismiss
his indictment, arguing in part that Congress improperly delegated to the
Attorney General the power to decide whether SORNA’s registration
requirements applied to sex offenders, like Harges, who were convicted before


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31256    Document: 00512696624    Page: 2   Date Filed: 07/14/2014


                                No. 13-31256

SORNA went into effect. In his plea agreement, Harges reserved the right to
raise this issue on appeal.
      We have addressed and rejected previous challenges to SORNA based on
the nondelegation doctrine. See United States v. Johnson, 632 F.3d 912, 917
(5th Cir. 2011); United States v. Whaley, 577 F.3d 254, 262-64 (5th Cir. 2009).
Harges recognizes our precedent, but urges that Reynolds v. United States, 132
S. Ct. 975 (2012), calls into question its continued applicability. Reynolds,
however, did not explicitly or implicitly overrule Johnson and Whaley;
accordingly, we are bound by those decisions. See United States v. Short, 181
F.3d 620, 624 (5th Cir. 1999). Consequently, the judgment of the district court
is AFFIRMED.




                                      2